DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 3/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106099086 to Yuan et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of “Vacuum Heat Treating Processes” by Fradette et al
Regarding claim 1, Yuan discloses a preparation method of a nanoporous copper-zinc-aluminum shape memory alloy, comprising the steps of: (1) smelting raw materials of pure Cu, pure Zn and pure Al to prepare a CuZnAl alloy ingot, with a mass ratio of each element in the CuZnAl alloy ingot Cu:Zn:Al=(100-X-Y): X:Y, wherein X is 26~35 and Y is 5~7; (2) melt spinning the CuZnAl alloy ingot obtained in the step (1) using a copper roller rapid quenching method under vacuum protection to obtain an ultrathin strip CuZnAl master alloy; (3) subjecting the ultrathin strip CuZnAl master alloy obtained in the step (2) to an etching treatment in a solution containing chloride ions to obtain a nanoporous Cu/CuZnAl composite material; (4) sealing the nanoporous Cu/CuZnAl composite material 
Yuan is silent with regards to the type of vacuum furnace used and the pressure in the vacuum furnace.
Fradett discloses that the pressure range to achieve hard vacuum in a vacuum furnace is 1.3 x 10-6 Pa to 1.3 x 10-2 Pa (Fradette, page 182, “Pressure Levels in Vacuum Furnaces,” Table 1).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the conventional range of hard vacuum of 1.3 x 10-6 Pa to 1.3 x 10-2 Pa (overlapping the instantly claimed range of 1 x 10-2 Pa to 1 x 10-4) Pa for the vacuum furnace pressure of Yuan, the motivation for doing so being to ensure contaminating substances are removed and the purity of the metals of Yuan are maintained.
Regarding the overlapping pressure ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Yuan in view of Fradette including the instantly claimed because Yuan in view of Fradette discloses the same utility throughout the disclosed ranges.
Regarding the limitation that the vacuum furnace is a “high vacuum quartz tube,” Examiner takes official notice that a “high vacuum quartz tube,” is a conventionally employed vacuum furnace which one of ordinary skill in the art would immediately envisage from the disclosed genus of vacuum furnace, and one of ordinary skill in the art would seek to employ whatever conventional equipment is readily available, including the instantly claimed “high vacuum quartz tube,” the motivation for doing so being that Yuan does not limit the vacuum furnace to any specific type of vacuum furnace and one of ordinary skill in the art would seek to employ whatever conventional equipment is readily available, such as a high vacuum quartz tube.

Regarding claim 3, Yuan discloses the CuZnAl alloy ingot of the step (1) is prepared by an induction melting method or an arc melting method (Yuan, para [0015]).
Regarding claim 4, Yuan discloses in the copper roller rapid quenching method of the step (2), a rotational speed of the copper roller is 1000-3000 rpm (within the claimed range of 1000-4000 rpm), and a vacuum degree under the vacuum protection is 0.1~10 Pa (Yuan, para [0022]). 
Regarding claim 5, Yuan discloses the ultrathin strip CuZnAl master alloy in the step (2) has a thickness of 20-200 μm (within the claimed range of 10~200 μm) and a width of 3-8 mm (within the claimed range of 3~20 mm) (Yuan, para [0022]).
Regarding claim 6, Yuan discloses the solution containing chloride ions in the step (3) is hydrocholic acid 1-25 wt%, ferric chloride 0-15 g/100 ml and deionized water, overlapping the claimed aqueous solution or an organic solution with a chloride ion concentration of 0.1~10 wt. % (Yuan, para [0023]). 
Regarding claim 7, Yuan discloses the etching treatment in the step (3) is carried out at room temperature to 95 °C for 30-1800 minutes (overlapping the claimed ranges of temperature of 0~80 °C for 10~300 minutes) (Yuan, para [0023]).
Regarding claim 8, Yuan discloses the heat treatment in the step (4) is carried out at a temperature of 700 to 950 °C for 1 to 10 hours (overlapping the instantly claimed range 600~900 °C for 0.5~10 h) and after heat treatment is subjected to water quenching (Yuan, para [0024]). Regarding the limitation that the vacuum furnace is a “muffle furnace or a tube furnace,” Examiner takes official notice that a “muffle furnace or a tube furnace,” is a conventionally employed vacuum furnace which one of ordinary skill in the art would immediately envisage from the disclosed genus of vacuum furnace, and one of ordinary skill in the art would seek to employ whatever conventional equipment is readily 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736